                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

DZENETA KARIC,                                  )
                                                )
              Plaintiff,                        )
                                                )
        vs.                                     )     Case No. 4:18 CV 1309 ACL
                                                )
ANDREW M. SAUL, 1                                )
Commissioner of Social Security                 )
Administration,                                 )
                                                )
              Defendant.                        )

                                        MEMORANDUM

        Plaintiff Dzeneta Karic brings this action pursuant to 42 U.S.C. § 405(g), seeking judicial

review of the Social Security Administration Commissioner’s denial of her application for

Disability Insurance Benefits under Title II of the Social Security Act.

        An Administrative Law Judge (“ALJ”) found that, despite Karic’s severe impairments,

she was not disabled as she had the residual functional capacity (“RFC”) to perform past relevant

work.

        This matter is pending before the undersigned United States Magistrate Judge, with

consent of the parties, pursuant to 28 U.S.C. § 636(c). A summary of the entire record is

presented in the parties’ briefs and is repeated here only to the extent necessary.

        For the following reasons, the decision of the Commissioner will be affirmed.




1
 After this case was filed, a new Commissioner of Social Security was confirmed. Pursuant to
Rule 25(d) of the Federal Rules of Civil Procedure, Andrew M. Saul is substituted for Deputy
Commissioner Nancy A. Berryhill as the defendant in this suit.
                                                                                   Page 1 of 14
                                     I. Procedural History

       Karic filed her application for benefits on May 4, 2015, claiming that she became unable

to work on April 24, 2015. (Tr. 160-61.) In her Disability Report, Karic alleged disability due

to post-traumatic stress disorder (“PTSD”). (Tr. 181.) Karic was 35 years of age on her

alleged onset of disability date. (Tr. 50.) Her application was denied initially. (Tr. 92-97.)

Karic’s claim was denied by an ALJ on September 28, 2017. (Tr. 41-52.) On June 13, 2018,

the Appeals Council denied Karic’s claim for review. (Tr. 1-7.) Thus, the decision of the ALJ

stands as the final decision of the Commissioner. See 20 C.F.R. §§ 404.981, 416.1481.

       In this action, Karic argues that “the ALJ improperly weighed the opinion of Plaintiff’s

treating psychiatrist, Dr. Ardekani.” (Doc. 17 at p. 5.) Karic also contends that the ALJ

“improperly weighed the opinion of the state agency psychological consultant.” Id. at p. 8.


II. The ALJ’s Determination

       The ALJ first found that Karic meets the insured status requirements of the Act through

September 30, 2020. (Tr. 43.) She next found that Karic did not engage in substantial gainful

activity since April 24, 2015, her alleged onset date. Id. In addition, the ALJ concluded that

Karic had the following severe impairments: depressive disorder, anxiety disorder with panic

attacks, attention deficit hyperactivity disorder (“ADHD”), and PTSD. Id. The ALJ found that

Karic did not have an impairment or combination of impairments that met or medically equaled

the severity of one of the listed impairments. (Tr. 44.)

       As to Karic’s RFC, the ALJ stated:

               After careful consideration of the entire record, the undersigned
               finds the claimant has the residual functional capacity to perform a
               full range of work at all exertional levels but with the following
               nonexertional limitations: the claimant is limited to noncomplex
                                                                                      Page 2 of 14
               tasks consistent with a specific vocational preparation (SVP) of 1
               or 2 (i.e., unskilled work).

(Tr. 45.)

        The ALJ found that Karic was able to perform her past relevant work as a

custodian/janitor. (Tr. 50.) In the alternative, the ALJ found that Karic could perform other

jobs existing in significant numbers in the national economy. (Tr. 51.) The ALJ therefore

concluded that Karic was not under a disability, as defined in the Social Security Act, from April

24, 2015, through the date of the decision. Id.

        The ALJ’s final decision reads as follows:

               Based on the application for a period of disability and disability
               insurance benefits protectively filed on May 4, 2015, the claimant
               is not disabled under sections 216(i) and 223(d) of the Social
               Security Act.

(Tr. 52.)

                                     III. Applicable Law

III.A. Standard of Review

        The decision of the Commissioner must be affirmed if it is supported by substantial

evidence on the record as a whole. 42 U.S.C. § 405(g); Richardson v. Perales, 402 U.S. 389,

401 (1971); Estes v. Barnhart, 275 F.3d 722, 724 (8th Cir. 2002). Substantial evidence is less

than a preponderance of the evidence, but enough that a reasonable person would find it adequate

to support the conclusion. Johnson v. Apfel, 240 F.3d 1145, 1147 (8th Cir. 2001). This

“substantial evidence test,” however, is “more than a mere search of the record for evidence

supporting the Commissioner’s findings.” Coleman v. Astrue, 498 F.3d 767, 770 (8th Cir.

2007) (internal quotation marks and citation omitted). “Substantial evidence on the record as a


                                                                                    Page 3 of 14
whole . . . requires a more scrutinizing analysis.” Id. (internal quotation marks and citations

omitted).

       To determine whether the Commissioner’s decision is supported by substantial evidence

on the record as a whole, the Court must review the entire administrative record and consider:

       1.      The credibility findings made by the ALJ.

       2.      The plaintiff’s vocational factors.

       3.      The medical evidence from treating and consulting physicians.

       4.      The plaintiff’s subjective complaints relating to exertional and
               non-exertional activities and impairments.

       5.      Any corroboration by third parties of the plaintiff’s
               impairments.

       6.      The testimony of vocational experts when required which is
               based upon a proper hypothetical question which sets forth the
               claimant’s impairment.

Stewart v. Secretary of Health & Human Servs., 957 F.2d 581, 585-86 (8th Cir. 1992) (internal

citations omitted). The Court must also consider any evidence which fairly detracts from the

Commissioner’s decision. Coleman, 498 F.3d at 770; Warburton v. Apfel, 188 F.3d 1047, 1050

(8th Cir. 1999). However, even though two inconsistent conclusions may be drawn from the

evidence, the Commissioner's findings may still be supported by substantial evidence on the

record as a whole. Pearsall v. Massanari, 274 F.3d 1211, 1217 (8th Cir. 2001) (citing Young v.

Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000)). “[I]f there is substantial evidence on the record as

a whole, we must affirm the administrative decision, even if the record could also have supported

an opposite decision.” Weikert v. Sullivan, 977 F.2d 1249, 1252 (8th Cir. 1992) (internal


                                                                                     Page 4 of 14
quotation marks and citation omitted); see also Jones ex rel. Morris v. Barnhart, 315 F.3d 974,

977 (8th Cir. 2003).

III.B. Determination of Disability

       A disability is defined as the inability to engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which can be expected to

result in death or that has lasted or can be expected to last for a continuous period of not less than

twelve months. 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A); 20 C.F.R. § 416.905. A claimant

has a disability when the claimant is “not only unable to do his previous work but cannot,

considering his age, education and work experience engage in any kind of substantial gainful

work which exists … in significant numbers in the region where such individual lives or in

several regions of the country.” 42 U.S.C. § 1382c(a)(3)(B).

       To determine whether a claimant has a disability within the meaning of the Social

Security Act, the Commissioner follows a five-step sequential evaluation process outlined in the

regulations. 20 C.F.R. § 416.920; see Kirby v. Astrue, 500 F.3d 705, 707 (8th Cir. 2007). First,

the Commissioner will consider a claimant’s work activity. If the claimant is engaged in

substantial gainful activity, then the claimant is not disabled. 20 C.F.R. § 416.920(a)(4)(i).

       Second, if the claimant is not engaged in substantial gainful activity, the Commissioner

looks to see “whether the claimant has a severe impairment that significantly limits the

claimant’s physical or mental ability to perform basic work activities.” Dixon v. Barnhart, 343

F.3d 602, 605 (8th Cir. 2003). “An impairment is not severe if it amounts only to a slight

abnormality that would not significantly limit the claimant’s physical or mental ability to do

basic work activities.” Kirby, 500 F.3d at 707; see 20 C.F.R. §§ 416.920(c), 416.921(a).


                                                                                       Page 5 of 14
       The ability to do basic work activities is defined as “the abilities and aptitudes necessary

to do most jobs.” 20 C.F.R. § 416.921(b). These abilities and aptitudes include (1) physical

functions such as walking, standing, sitting, lifting, pushing, pulling, reaching, or handling; (2)

capacities for seeing, hearing, and speaking; (3) understanding, reaching out, and remembering

simple instructions; (4) use of judgment; (5) responding appropriately to supervision, co-

workers, and usual work situations; and (6) dealing with changes in a routine work setting. Id. §

416.921(b)(1)-(6); see Bowen v. Yuckert, 482 U.S. 137, 141 (1987). “The sequential evaluation

process may be terminated at step two only when the claimant’s impairment or combination of

impairments would have no more than a minimal impact on his ability to work.” Page v.

Astrue, 484 F.3d 1040, 1043 (8th Cir. 2007) (internal quotation marks omitted).

       Third, if the claimant has a severe impairment, then the Commissioner will consider the

medical severity of the impairment. If the impairment meets or equals one of the presumptively

disabling impairments listed in the regulations, then the claimant is considered disabled,

regardless of age, education, and work experience. 20 C.F.R. §§ 416.920(a)(4)(iii), 416.920(d);

see Kelley v. Callahan, 133 F.3d 583, 588 (8th Cir. 1998).

       Fourth, if the claimant’s impairment is severe, but it does not meet or equal one of the

presumptively disabling impairments, then the Commissioner will assess the claimant’s RFC to

determine the claimant’s “ability to meet the physical, mental, sensory, and other requirements”

of the claimant’s past relevant work. 20 C.F.R. §§ 416.920(a)(4)(iv), 416.945(a)(4). “RFC is a

medical question defined wholly in terms of the claimant’s physical ability to perform exertional

tasks or, in other words, what the claimant can still do despite his or his physical or mental

limitations.” Lewis v. Barnhart, 353 F.3d 642, 646 (8th Cir. 2003) (internal quotation marks

omitted); see 20 C.F.R. § 416.945(a)(1). The claimant is responsible for providing evidence the



                                                                                       Page 6 of 14
Commissioner will use to make a finding as to the claimant’s RFC, but the Commissioner is

responsible for developing the claimant’s “complete medical history, including arranging for a

consultative examination(s) if necessary, and making every reasonable effort to help [the

claimant] get medical reports from [the claimant’s] own medical sources.” 20 C.F.R. §

416.945(a)(3). The Commissioner also will consider certain non-medical evidence and other

evidence listed in the regulations. See id. If a claimant retains the RFC to perform past

relevant work, then the claimant is not disabled. Id. § 416.920(a)(4)(iv).

       Fifth, if the claimant’s RFC as determined in Step Four will not allow the claimant to

perform past relevant work, then the burden shifts to the Commissioner to prove that there is

other work that the claimant can do, given the claimant’s RFC as determined at Step Four, and

his age, education, and work experience. See Bladow v. Apfel, 205 F.3d 356, 358-59 n. 5 (8th

Cir. 2000). The Commissioner must prove not only that the claimant’s RFC will allow the

claimant to make an adjustment to other work, but also that the other work exists in significant

numbers in the national economy. Eichelberger v. Barnhart, 390 F.3d 584, 591 (8th Cir. 2004);

20 C.F.R. § 416.920(a)(4)(v). If the claimant can make an adjustment to other work that exists

in significant numbers in the national economy, then the Commissioner will find the claimant is

not disabled. If the claimant cannot make an adjustment to other work, then the Commissioner

will find that the claimant is disabled. 20 C.F.R. § 416.920(a)(4)(v). At Step Five, even though

the burden of production shifts to the Commissioner, the burden of persuasion to prove disability

remains on the claimant. Stormo v. Barnhart, 377 F.3d 801, 806 (8th Cir. 2004).

       The evaluation process for mental impairments is set forth in 20 C.F.R. §§ 404.1520a,

416.920a. The first step requires the Commissioner to “record the pertinent signs, symptoms,

findings, functional limitations, and effects of treatment” in the case record to assist in the



                                                                                        Page 7 of 14
determination of whether a mental impairment exists. See 20 C.F.R. §§ 404.1520a(b)(1),

416.920a(b)(1). If it is determined that a mental impairment exists, the Commissioner must

indicate whether medical findings “especially relevant to the ability to work are present or

absent.” 20 C.F.R. §§ 404.1520a(b)(2), 416.920a(b)(2). The Commissioner must then rate the

degree of functional loss resulting from the impairments. See 20 C.F.R. §§ 404.1520a(b)(3),

416.920a(b)(3). Functional loss is rated on a scale that ranges from no limitation to a level of

severity which is incompatible with the ability to perform work-related activities. See id. Next,

the Commissioner must determine the severity of the impairment based on those ratings. See 20

C.F.R. §§ 404.1520a(c), 416.920a(c). If the impairment is severe, the Commissioner must

determine if it meets or equals a listed mental disorder. See 20 C.F.R. §§ 404.1520a(c)(2),

416.920a(c)(2). This is completed by comparing the presence of medical findings and the rating

of functional loss against the paragraph A and B criteria of the Listing of the appropriate mental

disorders. See id. If there is a severe impairment, but the impairment does not meet or equal

the listings, then the Commissioner must prepare an RFC assessment. See 20 C.F.R. §§

404.1520a(c)(3), 416.920a(c)(3).

                                         IV. Discussion

       In both of her claims, Karic challenges the ALJ’s evaluation of the medical opinion

evidence.

       “It is the ALJ’s function to resolve conflicts among the various treating and examining

physicians.” Tindell v. Barnhart, 444 F.3d 1002, 1005 (8th Cir. 2006) (quoting Vandenboom v.

Barnhart, 421 F.3d 745, 749-50 (8th Cir. 2005) (internal marks omitted)). The opinion of a

treating physician will be given “controlling weight” only if it is “well supported by medically

acceptable clinical and laboratory diagnostic techniques and is not inconsistent with the other



                                                                                     Page 8 of 14
substantial evidence in [the] record.” Prosch v. Apfel, 201 F.3d 1010, 1012-13 (8th Cir. 2000).

The record, though, should be “evaluated as a whole.” Id. at 1013 (quoting Bentley v. Shalala,

52 F.3d 784, 785-86 (8th Cir. 1997)). The ALJ is not required to rely on one doctor’s opinion

entirely or choose between the opinions. Martise v. Astrue, 641 F.3d 909, 927 (8th Cir. 2011).

Additionally, when a physician’s records provide no elaboration and are “conclusory checkbox”

forms, the opinion can be of little evidentiary value. See Anderson v. Astrue, 696 F.3d 790, 794

(8th Cir. 2012). Regardless of the decision the ALJ must still provide “good reasons” for the

weight assigned the treating physician’s opinion. 20 C.F.R § 404.1527(d)(2).

       The ALJ must weigh each opinion by considering the following factors: the examining

and treatment relationship between the claimant and the medical source, the length of the

treatment relationship and the frequency of examination, the nature and extent of the treatment

relationship, whether the physician provides support for his findings, whether other evidence in

the record is consistent with the physician’s findings, and the physician’s area of specialty. 20

C.F.R. §§ 404.1527(c)(1)-(5), 416 .927(c)(1)-(5).

       Karic first argues that the ALJ erred in weighing the opinion of treating psychiatrist Dr.

Ardekani. Dr. Ardekani authored a Mental Residual Functional Capacity Questionnaire

(“Questionnaire”) on March 27, 2017. (Tr. 288-91.) He indicated that he had been seeing

Karic every eight weeks for diagnoses of bipolar disorder and ADHD, and was treating these

impairments with medication. (Tr. 288.) Dr. Ardekani stated that Karic experienced side

effects of fatigue and lethargy due to her medications. Id. Dr. Ardekani expressed the opinion

that Karic was “unable to meet competitive standards” in her abilities to maintain attention for

two-hour segments and sustain an ordinary routine without special supervision; and was

“seriously limited but not precluded” in her abilities to remember work-like procedures, maintain



                                                                                     Page 9 of 14
regular attendance and be punctual within customary tolerances, make simple work-related

decisions, complete a normal work day and work week without interruptions from

psychologically-based symptoms, ask simple questions or request assistance, accept instructions

and respond appropriately to criticism from supervisors, respond appropriately to changes in a

routine work setting, and deal with normal work stress. (Tr. 290.) As an explanation for these

findings, Dr. Ardekani noted “severe depression,” “severe anxiety,” and lack of concentration

due to ADHD. Id. He indicated that Karic would miss four or more days of work per month.

(Tr. 291.) When prompted in a subsequent questionnaire to identify the objective findings upon

which his conclusions were based, Dr. Ardekani cited Karic’s panic attacks and agoraphobia.

(Tr. 296.)

       The ALJ indicated she was assigning “little to no weight” to the opinions Dr. Ardekani

expressed in his Questionnaire. (Tr. 48.) The ALJ explained that Dr. Ardekani’s opinions

were inconsistent with his own treatment notes and Karic’s daily activities. (Tr. 47-48.) The

ALJ discussed Dr. Ardekani’s records, and concluded that his treatment notes reveal Karic’s

impairments were well-controlled with medication. (Tr. 46-48.) She indicated that she was

assigning “great weight” to Dr. Ardekani’s treatment records, but little to no weight to the

opinions expressed in the Questionnaire.

       Karic received all of her psychiatric treatment from Dr. Ardekani at Ardekani’s Stress

Clinic from April 2014, through the ALJ’s decision. At Karic’s initial visit on June 11, 2014,

she reported her mood was irritable, her anxiety was high, she was experiencing panic attacks,

her sleep was poor, and her appetite was fair. (Tr. 262.) On examination, Dr. Ardekani found

Karic’s demeanor was anxious, she exhibited good eye contact, increased psychomotor activity,

normal speech, cohesive thoughts, a constricted affect, fair insight and judgment, and obtunded



                                                                                    Page 10 of 14
consciousness. Id. Dr. Ardekani diagnosed Karic with depression and panic attacks and

prescribed psychotropic medications. (Tr. 263.) On August 7, 2014, Karic described her mood

as fair, her anxiety as “low,” and her sleep, appetite, and energy as “good.” (Tr. 264.) She was

still having panic attacks. Id. Upon examination, Dr. Ardekani noted Karic was calm, she

exhibited good eye contact, her speech was normal, her thoughts were cohesive, her affect was

euthymic and flat, and her insight and judgment were good. Id. Karic was tolerating her

medications well. (Tr. 265.) In November 2014, Karic no longer reported panic attacks and

described her sleep and appetite as fair. (Tr. 266.) Dr. Ardekani’s findings on examination

remained unchanged. Id. Karic reported her sleep, appetite, and energy were good in January

2015. (Tr. 270.) In August 2015, Karic reported her mood was low and her anxiety was

“medium,” although she continued to deny experiencing panic attacks. (Tr. 272.) Dr.

Ardekani found Karic was cooperative, anxious, exhibited fair eye contact, increased

psychomotor activity, tremor, and decreased speech. (Tr. 272.) In October 2015, Dr. Ardekani

indicated Karic was anxious, cooperative, exhibited good eye contact, increased psychomotor

activity, normal speech, labile affect, and good judgment. (Tr. 275.) Dr. Ardekani diagnosed

Karic with bipolar disorder and panic disorder without agoraphobia, and adjusted her mediations.

Id. Dr. Ardekani’s findings and diagnoses were unchanged on January 11, 2016. (Tr. 277.)

He continued her medications. Id. In April 2016, July 2016, and February 2017, Dr. Karic

noted “the same no changes continue meds.” (Tr. 278-82.)

       The ALJ’s finding that Dr. Ardekani’s opinions were inconsistent with his own treatment

notes was not erroneous. First, Dr. Ardekani’s statement in his Questionnaire that Karic

experienced side effects of fatigue and lethargy from her medications is inconsistent with his

treatment notes. Dr. Ardekani consistently indicated that Karic was “tolerating medications



                                                                                   Page 11 of 14
well,” and did not document side effects. (Tr. 263, 265, 267, 269, 271, 273.) Second, Dr.

Ardekani’s treatment notes reveal that Karic’s symptoms improved with medications. As the

ALJ noted, Dr. Ardekani did not document significant abnormalities or deficits with respect to

Karic’s mood, affect, thought processes, concentration, social interaction, activities of daily

living, judgment, insight, or behavior. (Tr. 48.) Significantly, by her third visit in November

2014, Karic was no longer experiencing panic attacks. (Tr. 266.) Third, although Dr. Ardekani

stated in his supplemental questionnaire that his conclusions were based on objective findings of

“panic attacks” and “agoraphobia” (Tr. 296), his treatment notes reveal that Karic’s panic attacks

completely resolved by November 2014 and contain no diagnosis of agoraphobia. Instead, Dr.

Ardekani consistently diagnosed Karic with “panic disorder without agoraphobia.” (Tr. 275,

277, 279, 281, 283) (emphasis added).

       The ALJ indicated that she was according “substantial evidentiary weight” to the opinion

of state agency psychologist J. Edd Bucklew, Ph.D. (Tr. 46.) On July 28, 2015, Dr. Bucklew

expressed the opinion that Karic had mild restriction of her activities of daily living, and mild

difficulties in her abilities to maintain social functioning and concentration, persistence, or pace.

(Tr. 88.) Dr. Bucklew found that Karic’s condition did not result in significant limitations in her

ability to perform basic work activities and was therefore not severe. (Tr. 90.) Dr. Bucklew

indicated that his opinion was based on his review of Dr. Ardekani’s records noting Karic was

doing well, the fact that Karic has had no psychiatric hospitalizations, and Karic’s ability to

engage in significant daily activities. (Tr. 88.)

       The ALJ acknowledged that Dr. Bucklew was not a treating physician but stated that he

was a qualified expert in evaluating psychological issues in Social Security cases, and his

opinions were consistent with the record as a whole. (Tr. 47.) The ALJ did not err in assigning



                                                                                      Page 12 of 14
weight to Dr. Bucklew’s opinion. See 20 C.F.R. § 416.913a(b)(1); Mabry v. Colvin, 815 F.3d

386, 391 (8th Cir. 2016) (“The state agency physicians’ opinions were consistent with the other

medical evidence and it was proper for the ALJ to rely on them, in part, in formulating Mabry’s

RFC.”); Stormo v. Barnhart, 377 F.3d 801, 807–08 (8th Cir. 2004) (the ALJ properly used

evidence from state agency doctors in supporting the finding that the claimant’s mental

impairments were not disabling); Kamann v. Colvin, 721 F.3d 945, 951 (8th Cir. 2013)

(“Contrary to Kamann’s assertion that the record contained insufficient evidence to support a

RFC determination, we find the ALJ thoroughly reviewed years of medical evidence on record

and issued a finding consistent with the views of Dr. Pressner, the reviewing agency

psychologist.”).

       The ALJ concluded that Karic had the RFC to perform noncomplex tasks consistent with

an SVP of 1 or 2 (i.e., unskilled work). (Tr. 45.) RFC is what a claimant can do despite her

limitations, and it must be determined on the basis of all relevant evidence, including medical

records, physician’s opinions, and the claimant’s description of her limitations. Dunahoo v.

Apfel, 241 F.3d 1033, 1039 (8th Cir. 2001). Although the ALJ bears the primary responsibility

for assessing a claimant’s RFC based on all relevant evidence, a claimant’s RFC is a medical

question. See Lauer v. Apfel, 245 F.3d 700, 704 (8th Cir. 2001); Singh v. Apfel, 222 F.3d 448,

451 (8th Cir. 2000). Therefore, an ALJ is required to consider at least some supporting

evidence from a medical professional. See Lauer, 245 F.3d at 704 (some medical evidence must

support the determination of the claimant’s RFC); Casey v. Astrue, 503 F.3d 687, 697 (8th Cir.

2007) (the RFC is ultimately a medical question that must find at least some support in the

medical evidence in the record). However, “there is no requirement that an RFC finding be

supported by a specific medical opinion.” Hensley v. Colvin, 829 F.3d 926, 932 (8th Cir. 2016).



                                                                                   Page 13 of 14
       In addition to the medical evidence discussed above, the ALJ considered Karic’s daily

activities. Karic testified that she cares for her two children, is the sole caretaker for her four-

year-old child while her husband is at work all day although she sometimes asks a neighbor for

help (Tr. 65-68), prepares “complete meals with several courses” daily (Tr. 193), cleans the

house, has no problems with personal care, goes out a few times a week, is able to go out alone,

drives, shops, handles her finances, socializes with her family and friends every weekend, has no

problem getting along with family or friends, has difficulty paying attention but is able to finish

what she starts, follows instructions well, and gets along well with authority figures. (Tr. 192-

98, 65-67.) Further, Karic testified that she stopped working not due to her impairments, but

because she was terminated along with six other employees when management changed. (Tr.

73.)

       The undersigned finds that the ALJ provided good reasons for discrediting the opinion of

Dr. Ardekani and assigning significant weight to the opinion of Dr. Bucklew. The RFC

determined by the ALJ is supported by substantial evidence on the record as a whole. It is

supported by Dr. Ardekani’s treatment notes revealing Karic’s panic attacks resolved with

medication, Dr. Bucklew’s opinion, and Karic’s testimony regarding her daily activities. This

evidence supports the ALJ’s determination that Karic retains the ability to perform simple work

despite her mental impairments.

       Accordingly, Judgment will be entered separately in favor of Defendant in accordance

with this Memorandum.


                                               /s/ Abbie Crites-Leoni
                                               ABBIE CRITES-LEONI
                                               UNITED STATES MAGISTRATE JUDGE

Dated this 12th day of September, 2019.

                                                                                       Page 14 of 14
